1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    MICHAEL R. WARZEK,                               )   Case No.: 1:17-cv-01452-AWI-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER STRIKING PLAINTIFF’S
10            v.                                      )   SURREPLY
                                                      )   [ECF No. 35]
11   O. ONEYEJE, et al.,
                                                      )
12                    Defendants.                     )
                                                      )
13                                                    )

14            Plaintiff Michael R. Warzek is appearing pro se in this civil rights action pursuant to 42 U.S.C.

15   § 1983.

16            On March 8, 2019, Plaintiff filed a response to Defendants’ reply and objections to Plaintiff’s

17   opposition to Defendants’ motion for summary judgment. (ECF No. 35.) The Court construes this

18   filing as a surreply. No further briefing on Defendants’ motion for summary judgment is permitted

19   absent leave of court. The Court did not grant Plaintiff leave to file a surreply, and the Court does not

20   desire any further briefing on the motion. Accordingly, Plaintiff’s surreply (ECF No. 35) is HEREBY

21   STRICKEN from the record.

22
23   IT IS SO ORDERED.

24   Dated:        March 11, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
